EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kelly Feimster on 9/10/2021.


EXAMINER’S PROPOSED AMENDMENT

Claims


Amendments to the Claims:
Please further amend the following claim:
Listing of Claims:

20. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the context of the canvas comprises a background of the canvas or a user-input word related to the canvas. 


ALLOWANCE
2.	Claims 1-20 are allowed. 
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
4.	The following is an examiner’s statement of reasons for allowance: The claims describe processing a request to auto-fill an object on a canvas having a predefined boundary for filling images. A background image of the canvas itself is analyzed to determine the context of the 
5.	The cited reference of Brandt (U.S. 8,489,627) discloses a set of ranked tags displayed has selectable links associated with different categories including search queries that are then used to obtain recommended images associated with the context of the link or query itself. The image is then manually selected and placed in a region on the page having a predefined boundary (see Fig. 5). However nowhere does Brandt teach or suggest analyzing a background image for a canvas to determine context for a set of ranked tags to auto-fill an object boundary with an image.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
References Cited
7.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sokolenko et al. (U.S. Pub 2009/0313244) discloses “System And Method For Displaying Context-Related Social Content On Web Pages”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30 am - 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/10/2021